DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of cancer-related bone destruction caused by bone metastasis, does not reasonably provide enablement for treatment of osteogenesis imperfect, muscular dystrophy, muscular atrophy, sarcopenia or
cachexia. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The claimed invention is not supported by an enabling disclosure taking into account the
Wands factors. In re Wands, 858/F.2d 731,8 USPQ2d 1400 (Fed. Cir. 1988). In re Wands lists a
number of factors for determining whether or not undue experimentation would be
required by one skilled in the art to make and/or use the invention. These factors are: the
quantity of experimentation necessary, the amount of direction or guidance presented, the
presence or absence of working examples of the invention, the nature of the invention, the
state of the prior art, the relative skill of those in the art, the predictability or unpredictability of
the art, and the breadth of the claim.
Claims are broadly drawn to treatment of osteogenesis imperfect, cancer-related bone destruction caused by bone metastasis, muscular dystrophy, muscular atrophy, sarcopenia or
cachexia by administering an inhibitor of microRNA 19a or 19b.
Claims encompass treatment of a wide variety of diseases such as osteogenesis imperfect, muscular dystrophy, muscular atrophy, sarcopenia or cachexia by administering an inhibitor of microRNA 19a or 19b (miR-19a or miR-19b).
Specification though provides examples of treating only osteoporosis or cancer-related bone metastasis (see Examples 6, 9-11). There are no other examples of treating any other disease in the disclosure.
Prior art does not provide any examples of treating diseases such as osteogenesis
imperfect, muscular dystrophy, muscular atrophy, sarcopenia or cachexia by inhibitors
of microRNA 19a or 19b. On the other hand, there is evidence in the art that shows that miR-19b is essential for promoting angiogenesis critical for muscle regeneration in Duchenne muscular dystrophy (see Abstract, first column on page 10, bridging paragraph between pages 13 and 14 from Xuan et al (Stem Cell Research & Therapy, 2021, 12:131, pages 1-15)), meaning that administration of inhibitor of miR-15b is likely to be detrimental in treatment of the muscular dystrophy. Further, Xiu et al (International Journal of Neuroscience, 2022, 132:3, 296-305) teach that miR-19a and miR-19b attenuate muscle atrophy (see second column on page 300), therefore inhibiting the microRNAs is likely not to treat, but exacerbate muscle atrophy. Finally, Rivas et al (Am J Physiol Cell Physiol, 2021, 321: C977–C991) teach that miR-19b is a potent regulator of muscle anabolism and its level is decreased in adults with sarcopenia compared to young and healthy adults (see Abstract), implying that the level of miR-19b should be increased in adults with sarcopenia for the disease treatment.
The specification fails to provide guidance on treatment of many diseases by
administering inhibitors of microRNA 19a or 19b.
The guidance provided in the specification is limited to treatment of only two specific
diseases, osteoporosis or cancer-related bone metastasis.
In the absence of guidance, undue trial and error experimentation would have been
required by one skilled in the art at the time invention was made to treat any other disease
than osteoporosis or bone metastasis by administering inhibitors of microRNA 19a or 19b as
instantly claimed. Given the breadth of the claims, unpredictability of the art and lack
of guidance of the specification, as discussed above, undue experimentation would be required
by one skilled in the art to make and use the claimed invention commensurate in scope with
the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635